         Case 1:20-mc-00212-AJN Document 18 Filed 06/04/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF BENJAMIN
 STEINMETZ FOR AN ORDER TO TAKE                          Case No. 1:20-mc-00212
 DISCOVERY FROM VALE S.A., VALE
 AMERICAS, INC., RIO TINTO PLC, AND                     MOTION FOR ADMISSION
 RIO TINTO LIMITED PURSUANT TO 28                           PRO HAC VICE
 U.S.C. § 1782




PURSUANT TO RULE 1.3(c) of the Local Rules of The United States Courts for the Southern

and Eastern Districts of New York, I, Victoria R. Morris, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for Benjamin Steinmetz in the above

captioned application.



I am in good standing of the bars of the state of Florida and the District of Columbia, and there are

no pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred or denied admission or

readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.



Dated:         June 4, 2020                           Respectfully Submitted,
                                                      KOBRE & KIM LLP

                                                      /s/ Victoria R. Morris
                                                      Victoria R. Morris
                                                      Kobre & Kim LLP
                                                      201 South Biscayne Boulevard
                                                      Suite 1900
                                                      Miami, Florida 33131
                                                      Telephone: (305) 967 6100
                                                      Facsimile: (305) 967 6120
                                                      Victoria.Morris@kobrekim.com
        Case 1:20-mc-00212-AJN Document 18 Filed 06/04/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I, Victoria R. Morris, certify that on June 4, 2020, I electronically filed the foregoing
motion and accompanying affidavit, Certificates of Good Standing, and proposed Order for
Admission Pro Hac Vice with the Clerk of Court using the CM/ECF system. Service of this filing
shall be made to the entities subject to the discovery application filed on May 21, 2020.


                                                           /s/ Victoria R. Morris
                                                           Victoria R. Morris




                                               2
